Matter of Gabriella E. v Joe V. (2021 NY Slip Op 03144)





Matter of Gabriella E. v Joe V.


2021 NY Slip Op 03144


Decided on May 18, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2021

Before: Kern, J.P., Oing, Singh, Moulton, JJ. 


Docket No. V-02820/16, V-03795/16 Appeal No. 13847 Case No. 2018-04648 

[*1]In the Matter of Gabriella E., Petitioner-Respondent,
vJoe ., Respondent-Appellant.


The Law Offices of Salihah R. Denman, PLLC, New York (Salihah R. Denman of counsel), for appellant.
Kenneth M. Tuccillo, Hastings on Hudson, for respondent.
Janet Neustaetter, The Children's Law Center, Brooklyn (Rachel J. Stanton of counsel), attorney for the child.

Order, Supreme Court, Bronx County (Judith Lieb, J.), entered on or about February 7, 2018, which, to the extent appealed from as limited by the briefs, granted the petition for sole legal and physical custody of the subject child and denied respondent father's cross petition for custody, unanimously affirmed, without costs.
The court properly awarded petitioner mother sole custody of the child since she has always been the child's primary caregiver, respondent has never paid child support, and the child has a close bond with his half-sister, who lives with petitioner (see Matter of Rena M. v Derrick A., 122 AD3d 457, 458 [1st Dept 2014], lv denied 29 NY3d 906
[2015]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 18, 2021